DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.


Claim Objections
4.	Claim 22 is objected to because of the following informalities: typographical errors “creating a virtual airspace corresponding to a volume of space the virtual airspace”.
Claim 22, line 1 is lacking punctuation (i.e. a comma). 
The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will reasonably interpret the claim without the typographical error “creating a virtual airspace corresponding to a volume of space, the virtual airspace”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 22-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22, line 11 recites “a position of the first vehicle”. The limitation "a position of the first vehicle" is previously introduced at line 7. As such, the subsequent limitation is either: (1)
not following antecedent basis (i.e. "the position of the first vehicle”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. 
Claim 22, line 13 recites “a position of the second vehicle”. The limitation "a position of the second vehicle" is previously introduced at line 10. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the position of the second vehicle”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 23-26 are also rejected 35 U.S.C. § 112(b), based on their respective dependency to claim 22.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.



8.	Claims 22-25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman et al., (“Brinkman”) [US-2010/0283635-A1]
Regarding claim 22, Brinkman teaches a method (¶0004, a process are provided suitable for implementation by an avionics display system deployed on a host aircraft and including a monitor […] the process includes the step of receiving air traffic data indicative of a first flight characteristic pertaining to a neighboring aircraft) comprising:
creating a virtual airspace corresponding to a volume of space the virtual airspace comprising at least one virtual object having a defined position within the virtual airspace (Fig. 8 illustrates a virtual airspace. As can be seen in FIG. 8, moving map display 130 includes: (i) a neighboring aircraft graphic 132 representing the current detected position of a neighboring aircraft (corresponds to virtual object having a defined position within the virtual airspace); Fig. 8 and ¶0035 teach to generate a three dimensional isometric display (corresponds to a virtual airspace corresponding to a volume of space) originating from various other vantage points (e.g., from conceptual chase plane located outside of the host aircraft's error-compensated airspace) or a two dimensional display, such as moving map display (all of which corresponds to a virtual airspace));
receiving a first sensor data corresponding to at least one first sensor associated with a first vehicle, wherein the at least one first sensor data comprises data indicative of a position of a first vehicle (¶0023 teaches processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; ¶0028 teaches the neighboring aircraft's current detected position was determined utilizing a global positioning system (GPS) unit that deployed aboard the neighboring aircraft and subsequently broadcast (corresponds to transmitting sensor data over a communication channel by the transceiver) to the host aircraft as ADS-B data (corresponds to sensor data comprises data indicative of a position of a first vehicle));
receiving a second sensor data corresponding to at least one second sensor associated with a second vehicle, wherein the at least one second sensor data comprises data indicative of a position of a second vehicle (Fig. 1 and ¶0017 teach the air traffic data sources include a wireless transceiver 28 and a navigation system 30, which are operatively coupled to first and second inputs of processor 22 (corresponds to second communication channel). Navigation system 30 includes an onboard radar 32 and various other onboard instrumentation 34, such as a radio altimeter, a barometric altimeter, a global positioning system (GPS) unit, and the like; ¶0018 teaches wireless transceiver 28 may periodically receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. TIS-B data, ADS-B data, and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position (corresponds to second sensor data comprises data indicative of a position of a second vehicle);
mapping a position of the first vehicle to a virtual first vehicle position in the virtual airspace (Fig. 8 and ¶0035 teach to generate a three dimensional isometric display originating from various other vantage points (e.g., from conceptual chase plane located outside ;
mapping a position of the second vehicle to a virtual second vehicle position in the virtual airspace (Fig. 8 and ¶0035 teach to generate a three dimensional isometric display originating from various other vantage points (e.g., from conceptual chase plane located outside of the host aircraft's error-compensated airspace) or a two dimensional display, such as moving map display (all of which corresponds to a virtual airspace) […] As can be seen in FIG. 8, moving map display 130 includes: (i) a neighboring aircraft graphic 132 representing the current detected position of a neighboring aircraft and generated during STEP 48 of main process 40 (corresponds to a position of the second vehicle to a virtual second vehicle position in the virtual airspace));
generating a first presentation data based, at least in part, on the second sensor data, the virtual second vehicle position and the defined position of the at least one virtual object (Fig. 1 and ¶0017 teach the air traffic data sources include a wireless transceiver 28 and a navigation system 30, which are operatively coupled to first and second inputs of processor 22 (corresponds to second communication channel); ¶0018 teaches wireless transceiver 28 may periodically receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. TIS-B data, ADS-B data, and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position (corresponds to second sensor data); Fig. 2 and transmitting the first presentation data to the first presentation device associated with the first vehicle (Fig. 2 and ¶0019 teach main process 40 that may be carried out by processor 22 to generate a three dimensional display on monitor 24 including a visual representation (corresponds to the first presentation device) of one or more flight characteristics; ¶0023 teaches processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; ¶0025 teaches processor 22 may identify (corresponds to receiving presentation data) and visually notify (corresponds to transmitting and presenting presentation data) the host aircraft's (corresponds to first vehicle) aircrew to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, on board emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration; ¶0028 teaches the neighboring aircraft's current detected position was determined utilizing a global positioning system (GPS) unit that deployed aboard the ; and
generating a second presentation data based, at least in part, on the first sensor data, the virtual first vehicle position and the defined position of the at least one virtual object (Fig. 1 and ¶0017 teach the air traffic data sources include a wireless transceiver 28 and a navigation system 30, which are operatively coupled to first and second inputs of processor 22 (corresponds to first communication channel); Fig. 2 and ¶0019 teach main process 40 that may be carried out by processor 22 to generate a three dimensional display on monitor 24 including a visual representation of one or more flight characteristics (corresponds to a second presentation) pertaining to a neighboring aircraft; ¶0023 teaches processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; Fig. 8 and ¶0035 teach illustrates an exemplary two dimensional moving map display 132 that may be generated on monitor 24 (FIG. 1) pursuant the performance to main process 40 (FIG. 2) […] (ii) a visual representation of the current leg of the host aircraft's flight plan as indicated by waypoint markers 144 and line segments 146, and (iii) a range ring graphic 148 visually indicating the general scale of moving map display 130 (all of which corresponds to the defined position of the at least one virtual object)) and transmitting the first presentation data to the first presentation device associated with the first vehicle (Fig. 2 and ¶0019 teach main process 40 that may be carried out by processor 22 to generate a three dimensional display on monitor 24 including a visual representation (corresponds to the first presentation device) of one or more flight characteristics; ¶0023 teaches processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; ¶0025 teaches processor 22 may identify (corresponds to receiving presentation data) and visually notify (corresponds to transmitting and .

Regarding claim 23, Brinkman teaches the method of claim 22, and teaches the method further comprising repeatedly performing the receiving, mapping and generating steps (Fig. 2 and ¶0019-0020 teach to commence main process 40 (STEP 44, FIG. 2), processor 22 first determines the position of the closest neighboring aircraft utilizing data provided by at least one of the air traffic data sources, such as signals provided from onboard radar 32, TIS-B data provided from one or more external control sources and received via wireless transceiver 28, and/or ADS-B data provided from the neighboring aircraft and also received via wireless transceiver 28 (corresponds to receiving). If the data received during STEP 44 indicates that a neighboring aircraft is not within a predetermined distance of the host aircraft (STEP 46 FIG. 2), processor 22 returns to STEP 44 and the process repeats (corresponds to repeatedly). If, instead, the data indicates that a neighboring aircraft is within a predetermined distance of the host aircraft, processor 22 generates a graphic indicative of the neighboring aircraft's current detected position on monitor 24 (STEP 48) (corresponds to mapping and generating). For example, and with reference to FIG. 3, processor 22 may generate a three dimensional rendered model 51 representing the neighboring aircraft's current detected position).

Regarding claim 24, Brinkman teaches the method of claim 22, and further teaches wherein at least one of the position of the first vehicle and the position of the second vehicle is coincident with the virtual first vehicle position and the virtual second vehicle position, respectively (Fig. 8 and ¶0035 teaches moving map display 130 includes: (i) a neighboring aircraft graphic 132 representing the current detected position of a neighboring aircraf (corresponds to position of the second vehicle is coincident with the virtual second vehicle position) […] (ii) a wake turbulence graphic 134 visually representing the wake turbulence created by the neighboring aircraft (more specifically, two sets of dashed lines representing the wingtip vortices) […] (iii) a visual representation of the current leg of the neighboring aircraft's flight plan as indicated by waypoint markers 136 and line segments 138 […] Moving map display 130 also includes the following graphics, each of which may be produced on monitor 24 during STEP 112 of main process 40: (i) a host aircraft graphic 142 indicating the current detected position of the host aircraft (corresponds to position of the first vehicle is coincident with the virtual first vehicle position)).

Regarding claim 25, Brinkman teaches the method of claim 22, and further teaches wherein the at least one virtual object is selected from the group consisting of the first vehicle and the second vehicle (¶0021 teaches to generate a visual representation of the wake turbulence created by the neighboring aircraft on monitor 24 (FIG. 1) […] After receiving wake turbulence data during STEP 62, processor 22 utilizes the wake turbulence data to construct a virtual model of the wake turbulence created by the neighboring aircraft (STEP 64, FIG. 4); Fig. 8 and ¶0035 teaches (ii) a wake turbulence graphic 134 visually representing the wake turbulence created by the neighboring aircraft (more specifically, two sets of dashed lines representing the wingtip vortices) and generated during STEP 52 of main process 40 via the performance of neighboring aircraft wake turbulence algorithm 54, (iii) a visual representation of the current leg of the neighboring aircraft's flight plan as indicated by waypoint markers 136 and .


Claim Rejections - 35 USC § 103  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al., (“Brinkman”) [US-2010/0283635-A1]
Regarding claim 27, Brinkman teaches a method (¶0004, a process are provided suitable for implementation by an avionics display system deployed on a host aircraft and including a monitor […] the process includes the step of receiving air traffic data indicative of a first flight characteristic pertaining to a neighboring aircraft) comprising:
transmitting a first sensor data corresponding to at least one first sensor associated with a first vehicle, wherein the at least one first sensor data comprises data indicative of a position of a first vehicle (¶0023 teaches processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; ¶0028 teaches the neighboring aircraft's current detected position was determined utilizing a global positioning system (GPS) unit that deployed aboard the neighboring aircraft and subsequently broadcast (corresponds to transmitting sensor data over a communication channel by the transceiver) to the host aircraft as ADS-B data (corresponds to sensor data comprises data indicative of a position of a first vehicle)); 
receiving presentation data for display comprising data indicative of a position of a second vehicle and at least one virtual object (Fig. 1 and ¶0017 teach the air traffic data sources include a wireless transceiver 28 and a navigation system 30, which are operatively coupled to first and second inputs of processor 22 (corresponds to second communication channel); ¶0018 teaches wireless transceiver 28 may periodically receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. TIS-B data, ADS-B data, and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position (corresponds to position of a second vehicle); Fig. 2 and ¶0019 teach main process 40 that may be carried out by processor 22 to generate a three dimensional display on monitor 24 including ; and 
displaying the presentation data to an operator of the first vehicle (¶0025 teaches processor 22 may identify and visually notify (corresponds to presenting presentation data) the host aircraft's aircrew (corresponds to the first vehicle) to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, onboard emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration); 
wherein the position of the first vehicle and the position of the second vehicle are mapped to a virtual airspace (Fig. 8 and ¶0035 teach to generate a three dimensional isometric display originating from various other vantage points (e.g., from conceptual chase plane located outside of the host aircraft's error-compensated airspace) or a two dimensional display, such as moving map display (all of which corresponds to a virtual airspace) […] As can be seen in FIG. 8, moving map display 130 includes: (i) a neighboring aircraft graphic 132 representing the current detected position of a neighboring aircraft and generated during STEP 48 of main process 40 (corresponds to the position of the second vehicle) […] Moving map display 130 also includes the following graphics, each of which may be produced on monitor 24 and wherein the position  of the second vehicle in the real world differs from that of the position  of the second vehicle in the virtual airspace (Fig. 6 and ¶0019-0020 teaches  processor 22 first determines the position of the closest neighboring aircraft utilizing data provided by at least one of the air traffic data sources […] If, instead, the data indicates that a neighboring aircraft is within a predetermined distance of the host aircraft (corresponds to the position of the first vehicle with respect to the position of the second vehicle in the real world), processor 22 generates a graphic indicative of the neighboring aircraft's current detected position on monitor 24 (STEP 48). For example, and with reference to FIG. 3, processor 22 may generate a three dimensional rendered model 51 representing the neighboring aircraft's current detected position (corresponds to the position of the second vehicle in the virtual airspace) […] neighboring aircraft error-compensated algorithm 58 is utilized to model and generate a visual representation of the neighboring aircraft's error-compensated airspace (i.e., the airspace in which the neighboring aircraft's current detection position should reside to ensure that the neighboring aircraft's actual position remains within the neighboring aircraft's currently assigned airspace) (corresponds to the position of the second vehicle in the real world differs from that of the position of the second vehicle in the virtual airspace); Fig. 7 and ¶0030-0031 teach as indicated in FIG. 7 by arrows 108, the neighboring aircraft's error-compensated airspace (smaller wireframe box 106) is derived as a function of the currently assigned airspace (larger wireframe box 98) taken in conjunction with the error characteristic attributed to data source or sources utilized to estimate the neighboring aircraft's current position (corresponds to the position of the second vehicle in the real world differs from that of the position of the second vehicle in the virtual airspace) […] if the position of the host aircraft is detected utilizing onboard radar 32, and processor 22 attributes an error characteristic to onboard radar 32 of ±100 vertical .
Though Brinkman does not directly discloses the position of the first vehicle with respect to the position of the second vehicle in the real world differs from that of the position of the first vehicle with respect to the position of the second vehicle in the virtual airspace, it would have been obvious to one skilled in the art before the effective filing date of the application to determine that a neighboring aircraft is within a predetermined distance of the host aircraft then model and generate a visual representation of the neighboring aircraft's error-compensated airspace to estimate the neighboring aircraft's current position. The predetermined distance of the host aircraft and the neighboring aircraft and the visual representation of the neighboring aircraft's error-compensated airspace that estimate the neighboring aircraft's current position would suggest the position of the first vehicle with respect to the position of the second vehicle in the real world differs from that of the position of the first vehicle with respect to the position of the second vehicle in the virtual airspace.
Doing so would ensure that the neighboring aircraft's actual position remains within the neighboring aircraft's currently assigned airspace. 

Regarding claim 28, Brinkman teaches the method of claim 27 and further teaches wherein the second vehicle is an aircraft simulator (¶0021 teaches to construct a virtual model of the wake turbulence created by the neighboring aircraft; ¶0024 teaches to generates visual representation of the neighboring aircraft's wake turbulence model on monitor 24 […] The co-axial rings increase in size and proximity to the ground as they move further from the aircraft's rear to emulate the typical flow pattern of air turbulence).


	Claims 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Nauseef et al., (“Nauseef”) [US-2016/0195923-A1]
Regarding claim 26, Brinkman teaches the method of claim 22, and though Brinkman teaches the method further comprising transmitting a first 
However, Nauseef teaches the authentication data (Nauseef- ¶0060 teaches the profile management unit 310 may facilitate generation, modification, analysis, transmission, and/or presentation of a user profile associated with a user. For example, the profile management unit 310 may prompt a user via a user device to register by inputting authentication credentials, personal information (e.g., an age, a gender, and/or the like), contact information (e.g., a phone number, a zip code, a mailing address, an email address, a name, and/or the like), and/or the like; ¶0101 teaches the application may then prompt the user via the head-mounted display to authentication credentials such as a username and password, an email address, contact information, personal information (e.g., an age, a gender, and/or the like), user preferences, and/or other information as part of the user registration process).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Brinkman to incorporate the teachings of Nauseef, and apply the authentication credentials into the transmitting data to the first and second vehicles, as taught by Brinkman for transmitting a first authentication data to the first vehicle and a second authentication data to the second vehicle.
Doing so would provide great opportunity for development of enhancements to be applied to virtual reality technologies.

Regarding claim 29, Brinkman teaches the method of claim 27, and though Brinkman teaches the method further comprising transmitting a first  (Brinkman- ¶0028 teaches the neighboring aircraft's current detected position was determined utilizing a global positioning system (GPS) unit that deployed aboard the neighboring aircraft and subsequently broadcast (corresponds to transmitting sensor data over a communication channel by the transceiver) to the host aircraft as ADS-B data), Brinkman fails to explicitly teach, but Nauseef teaches the method further comprising transmitting a first authentication data with the first sensor data (Nauseef- ¶0041 teaches transmitting sensor data; ¶0078-0079 teaches each API database may be public and/or private, and so authentication credentials may be required to access information in an API database […] the profile storage unit 332 may store one or more user's contact information, authentication credentials, user preferences, user history of behavior, personal information, received input and/or sensor data, and/or metadata. In some embodiments, the profile storage unit 332 may transmit information associated with a user's profile).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Brinkman to incorporate the teachings of Nauseef, and apply the authentication credentials into the transmitting sensor data, as taught by Brinkman for transmitting a first authentication data with the first sensor data.
The same motivation that was utilized in the rejection of claim 26 applies equally to this claim.

Regarding claim 30, Brinkman teaches the method of claim 27, and fails to explicitly teach, but Nauseef teaches the method further comprising receiving a second authentication data with the presentation data (Nauseef- ¶0060 teaches the profile management unit 310 may facilitate generation, modification, analysis, transmission, and/or presentation of a user profile associated with a user. For example, the profile management unit 310 may prompt a user via a user device to register by inputting authentication credentials, personal information (e.g., an age, a gender, and/or the like), contact information (e.g., a phone number, a zip code, a mailing address, an email address, a name, and/or the like), and/or the like; ¶0101 teaches the application may then prompt the user via the head-mounted display to register and create a user profile using the user input device. The user may use the user input device to input authentication credentials such as a username and password, an email address, contact information, personal information (e.g., an age, a gender, and/or the like), user preferences, and/or other information as part of the user registration process).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Brinkman to incorporate the teachings of Nauseef, and apply the authentication credentials into the presentation data, as taught by Brinkman for receiving a second authentication data with the presentation data.
.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9,099,009-B2 to Sowadski et al., Performance-based simulation system for an aircraft teaches an apparatus comprises an aircraft, a display system associated with the aircraft, a sensor system associated with the aircraft, and a training processor configured to be connected to the aircraft (Abstract). Sowadski further teaches the number of flight simulators (col 6, lines 9-19).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL LE/Primary Examiner, Art Unit 2619